PER CURIAM.
Plaintiff-Appellant filed a complaint demanding a judgment authorizing foreclosure of a real estate mortgage pursuant to 14 M.R.S.A. §§ 6321-25. The mortgage sought to be foreclosed was dated November 29, 1973, whereas 14 M.R.S.A. §§ 6321-25 became effective October 1, 1975. On a motion to dismiss premised on the argument that the statute “is not retrospective as to the mortgage entered into between the parties,” a Superior Court Justice ordered the complaint “DISMISSED as to all Defendants in this action.”
The plaintiff seasonably appealed.
The facts in this record pose the identical issue as that raised in Portland Savings Bank v. Landry, 372 A.2d 573 (Me.1977), and our decision therein is entirely disposi-tive of this case. The Justice below ruled correctly.
The entry is:
Appeal denied.
All Justices Concurring.